On Petition for a Rehearing.
Olds, J.
Counsel for appellee have filed a petition for rehearing, and support it by an earnest and able argument, and cite numerous authorities on the questions as to what constitutes an ouster, adverse possession, and that the occupancy of one co-tenant is, in law, the occupancy of all the tenants, and not adverse to those out of possession; and counsel contend that the statute of fifteen years’ limitation only applies in a partition suit where one of the co-tenants *176has ousted, his co-tenants and occupied adversely to them, and further contend that in this case there is no ouster or adverse possession shown. As stated in the original opinion, we do not controvert any of the general principles so earnestly contended for by the counsel.
In this case the party took possession of the real estate, not as a co-tenant, but as purchaser and owner of the premises. At the time he took possession in pursuance of the purchase at the sheriff’s sale, he had the right to the possession of the whole premises, and he had the right to the rents for the whole premises. Had Mr. Born, the judgment defendant, survived his wife, the purchaser’s title, by virtue of the purchase, would have been perfect to the whole premises. Thus, when the purchaser took possession under the purchase he did so as owner, and was entitled to the possession of the whole, and not as a part owner or as a co-tenant with any person. Barnes, the purchaser, afterward died, and the land went by descent to his heirs, and through mesne conveyances the title and. possession passed to the appellants. Barnes and those claiming under and through him continued the possession of the land after the death of Born the same as before.
The law fixes the status by which Barnes, the purchaser, took possession and held the land. He took possession of all of the land and received all of the rent for the same, because he had the legal right to the whole. No person prior to the death of Born had any right .,0 occupy the land with him or to have any share of th rents. Having taken possession and taken all the rents he continued to hold possession and receive and use all of the rents until his death, when his heirs did likewise until they sold it and turned the possession over to their grantees, who continued to occupy and collect and use the rents for the whole premises. The occupancy once taken as of right, it continues in the same way until interrupted.
When Born died the laud which Mrs. Born took a one-*177third interest in was and for ten years had been, in the possession of Barnes, he occupying it and collecting and using all the rents, as he had a legal right to do, and he •and his heirs and their grantees continued to occupy and use the property in the same manner afterward as before. Neither the widow of Born nor his heirs ever had the possession, nor did any person occupy it for them or either of them. It amounted to an ouster, for at the time she took the title it was held by another as his own. All she obtained was a legal right to the undivided one-third of the property, which was in the adverse possession of another, and she and her heirs slept upon their rights until they were barred by limitation. When the right of the widow first accrued, there was a judgment of foreclosure against both Born and his wife in force, and not barred by limitation, which the purchaser (Barnes) had become replevin hail upon, and which he had paid and taken an assignment of the judgment. Having possession of the real estate under his sale on the judgment, he never sold the land on the decree. Had Mrs. Born sought to enforce her rights on the death of her husband, the purchaser (Barnes) could have enforced his decree of foreclosure against the land, but no effort was made to obtain the possession, or to assert the right to the one-third interest in the land, either by the widow or her son and heir until after the decree was barred by the statute of limitation. In equity there are as strong reasons for applying the statute of limitation to the right of the widow or her heir to recover the one-third of the land, as there are for applying it to the decree of foreclosure against the land in favor of the purchaser, who all the time held possession and occupied and used the same as his own under his former foreclosure.
Filed December 16, 1892.
The petition for rehearing is overruled.